
	
		I
		112th CONGRESS
		2d Session
		H. R. 4095
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2012
			Mr. Cassidy (for
			 himself and Mr. Ross of Arkansas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  improve the safety of Internet pharmacies.
	
	
		1.Short titleThis Act may be cited as the
			 Online Pharmacy Safety
			 Act.
		2.FindingsCongress finds that—
			(1)consumers in the
			 United States are targeted by organized international crime networks that use
			 Internet websites to sell illegal and often dangerous drugs under the guise of
			 being legitimate online pharmacies;
			(2)illegal online
			 drug sellers offer products that do not meet the safety standards established
			 by United States laws, and recent reports from the National Association of
			 Boards of Pharmacy show that 92 to 95 percent of Internet websites offering to
			 sell prescription medications online are illegitimate and operate in clear
			 violation of United States laws enacted to protect patients;
			(3)criminals are
			 attracted to the high profit margin of business through illegitimate online
			 drug sales, as counterfeit drug sales alone are estimated to have generated
			 $75,000,000,000 in 2010, an increase of 92 percent from 2005;
			(4)the World Health
			 Organization estimates that 50 percent of the prescription medicines sold
			 online by Internet websites that hide their physical address are
			 counterfeit;
			(5)research by The
			 Partnership at Drugfree.org found that 1 in 6 consumers in the United States, a
			 total of about 36,000,000 Americans, has bought or currently buys prescription
			 medication online without a valid prescription;
			(6)the prevalence of
			 illegal online drug sellers, and their sale of counterfeit or otherwise
			 illegitimate medicines, is a growing public health threat;
			(7)people have been
			 seriously injured or killed by products sold by illegal online drug
			 sellers;
			(8)the accessibility
			 of controlled substances and other drugs without a valid prescription by
			 illegal online drug sellers contributes to a growing prescription drug abuse
			 problem in the United States that is endangering teenagers and public
			 health;
			(9)the anonymous and
			 unregulated nature of the Internet contributes to the counterfeit drug trade
			 and enables counterfeit medicines to reach United States consumers through
			 illegitimate online drug sellers posing as legitimate pharmacies;
			(10)counterfeit drugs
			 that are sold through illegal online drug sellers are manufactured by criminals
			 who deliberately and fraudulently misrepresent the product in order to trick
			 consumers into thinking they are purchasing a legitimate and safe
			 medicine;
			(11)these counterfeit
			 drugs are frequently manufactured in unsanitary conditions and may contain the
			 wrong ingredients, lack active ingredients, have insufficient or contaminated
			 active ingredients, or contain too many active ingredients;
			(12)counterfeit drugs
			 obtained from illegal online drug sellers have been found to contain harmful
			 ingredients including arsenic, boric acid, brick dust, cement powder, chalk
			 dust, floor polish, leaded road paint, nickel, shoe polish, and talcum
			 powder;
			(13)United States
			 citizens deserve access to safe and legitimate online pharmacies and protection
			 from illegal Internet websites that sell counterfeit or otherwise illegitimate
			 medication;
			(14)while the Ryan
			 Haight Online Pharmacy Consumer Protection Act of 2008 (Public Law 110–425) has
			 helped to prevent illegitimate online sales of prescribed controlled
			 substances, illegal online sellers continue to sell other types of prescription
			 drugs and stronger laws are needed to stop them; and
			(15)greater education
			 and awareness regarding illegal online drug sellers will help to protect the
			 United States drug supply chain from infiltration by unregulated and
			 counterfeit products.
			3.Valid
			 prescriptionsSection 503(b)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)) is
			 amended—
			(1)in paragraph (1), in the matter following
			 subparagraph (B), by striking shall be dispensed and all that
			 follows through the end of paragraph (1) and inserting the following:
			 shall be dispensed only pursuant to a valid prescription that is (i) a
			 written prescription of a practitioner licensed by law to administer such drug,
			 (ii) an oral prescription of such practitioner which is reduced promptly to
			 writing by the pharmacist, (iii) an electronic or facsimile prescription issued
			 by a practitioner licensed by law to administer such drug, or (iv) the refill
			 of any such written, oral, facsimile, or electronic prescription if such
			 refilling is authorized by the prescriber either in the original prescription,
			 in the electronic or facsimile prescription, or by oral order which is reduced
			 promptly to writing by the pharmacist. The act of dispensing a drug contrary to
			 the provisions of this paragraph shall be deemed to be an act which results in
			 the drug being misbranded while held for sale. In applying this paragraph,
			 dispensing pursuant to a prescription is deemed to be pursuant to a valid
			 prescription if the dispensing occurs in good faith based on a reasonable
			 belief that the prescription is a valid prescription.; and
			(2)by adding at the
			 end the following:
				
					(6)For purposes of paragraph (1), the term
				valid prescription means a prescription that is issued for a
				legitimate medical purpose in the usual course of professional practice
				by—
						(A)a licensed
				practitioner who has conducted at least 1 in-person medical evaluation of the
				patient, subject to paragraph (7);
						(B)a covering
				practitioner; or
						(C)a practitioner
				engaged in the practice of telemedicine.
						(7)For purposes of
				paragraph (6) and this paragraph:
						(A)(i)The term in-person
				medical evaluation means a medical evaluation that is conducted with the
				patient in the physical presence of the practitioner, without regard to whether
				portions of the evaluation are conducted by other health professionals.
							(ii)Nothing in clause (i) shall be
				construed to imply that 1 in-person medical evaluation demonstrates that a
				prescription has been issued for a legitimate medical purpose within the usual
				course of professional practice.
							(B)The term
				covering practitioner means, with respect to a patient, a licensed
				practitioner who conducts a medical evaluation (other than an in-person medical
				evaluation) at the request of a licensed practitioner who—
							(i)has conducted at
				least 1 in-person medical evaluation of the patient or an evaluation of the
				patient through the practice of telemedicine, within the previous 24 months;
				and
							(ii)is temporarily
				unavailable to conduct the evaluation of the patient.
							(C)The term
				practice of telemedicine has the meaning given that term in
				section 102 of the Controlled Substances Act.
						(8)For purposes of
				paragraphs (6) and (7), an in-person medical evaluation of the patient is not
				required if—
						(A)the prescribing
				practitioner is issuing a prescription or dispensing a legend drug in
				accordance with the Expedited Partner Therapy in the Management of Sexually
				Transmitted Diseases guidance document issued by the Centers for Disease
				Control and Prevention; or
						(B)the prescription,
				administration, or dispensing is through a public health clinic or other
				distribution mechanism approved by the State health authority in order to
				prevent, mitigate, or treat a pandemic illness, infectious disease outbreak, or
				intentional or accidental release of a biological, chemical, or radiological
				agent.
						(9)The Secretary may
				by regulation establish exceptions to the requirements described in paragraphs
				(6) through (8) with respect to a drug, based on criteria established by the
				Secretary.
					.
			4.Registry of
			 legitimate online pharmacy websitesChapter V of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting after section 510
			 the following:
			
				510A.Registry of
				legitimate online pharmacy websites
					(a)DefinitionsIn
				this section:
						(1)Dispensing
				pharmacyThe term dispensing pharmacy means a
				pharmacy that dispenses, distributes, or supplies prescription drugs pursuant
				to orders made on, through, or on behalf of, an online pharmacy website.
						(2)Domain
				nameThe term domain name has the meaning given that
				term in section 45 of the Lanham Act (15 U.S.C. 1127).
						(3)Financial
				transaction providerThe term financial transaction
				provider has the meaning given that term in section 5362(4) of title 31,
				United States Code.
						(4)Internet
				websiteThe term Internet website means the
				collection of digital assets, including links, indexes, or pointers to digital
				assets, accessible through the Internet that are addressed relative to a common
				domain name.
						(5)Legitimate
				online pharmacy websiteThe term legitimate online pharmacy
				website means an online pharmacy website that is included in the
				Registry pursuant to a designation by the Secretary under this section.
						(6)Online pharmacy
				websiteThe term online
				pharmacy website means an Internet website that offers, sells,
				dispenses, or distributes, or facilitates the offering, sale, dispensing, or
				distribution of, prescription drugs to consumers, except that an Internet
				website shall not be considered an online pharmacy website if the website does
				not—
							(A)have the
				capability to accept payment;
							(B)refer consumers to a separate website to
				conduct or facilitate online payment for the purpose of receiving a
				prescription drug without a valid prescription; or
							(C)otherwise engage
				in a financial transaction for prescription drugs by means of the
				Internet.
							(7)Prescription
				drugThe term prescription drug means a drug that is
				subject to section 503(b)(1).
						(b)Establishment of
				registryThe Secretary shall establish a Registry of Legitimate
				Online Pharmacy Websites (referred to in this section as the
				Registry) for the purpose of educating consumers and promoting
				public health and safety.
					(c)CriteriaThe
				Secretary shall designate an online pharmacy website as a legitimate online
				pharmacy website, and include such legitimate online pharmacy website on the
				Registry, if the Secretary determines that—
						(1)the online
				pharmacy website is accredited by the United States National Association of
				Boards of Pharmacy Verified Internet Pharmacy Practice Sites program; or
						(2)the online
				pharmacy website meets each of the following requirements:
							(A)Prescription drugs
				ordered, sold, dispensed, distributed, supplied, or provided through or by the
				online pharmacy website are sold, dispensed, distributed, supplied, or provided
				solely by dispensing pharmacies that are domiciled in the United States and
				that maintain pharmacy licensure, a permit, or registration in good standing in
				all United States jurisdictions where such dispensing pharmacies provide
				services or are required to maintain such licensure, permit, or
				registration.
							(B)Each dispensing
				pharmacy affiliated with, or that dispenses, distributes, supplies, or provides
				prescription or other drugs on behalf of the online pharmacy website, maintains
				a valid Drug Enforcement Administration registration, unless such registration
				is not required by Drug Enforcement Administration regulations.
							(C)Each dispensing
				pharmacy affiliated with, or that dispenses, distributes, supplies, or provides
				prescription drugs on behalf of the online pharmacy website, dispenses,
				distributes, supplies, provides, or offers or attempts to dispense, distribute,
				supply, or provide, prescription drugs only pursuant to a valid prescription
				(as defined in section 503(b)).
							(D)Each dispensing
				pharmacy affiliated with, or that dispenses, distributes, supplies, or provides
				prescription drugs on behalf of the online pharmacy website, complies with
				applicable Federal and State laws and regulations applicable to pharmacy
				practice.
							(E)The online
				pharmacy website prominently displays the following information:
								(i)An
				accurate United States street address of each dispensing pharmacy or the
				corporate or other legal business entity headquarters of each dispensing
				pharmacy.
								(ii)An accurate,
				readily accessible, and responsive telephone number or other secure accurate
				means that allows the consumer to contact or consult with the pharmacist about
				his or her prescription drug.
								(F)The online
				pharmacy website does not make any statements, regarding the nature of any
				dispensing pharmacy or product offered via the website, that are materially
				misleading or fraudulent.
							(G)The domain name
				registration information applicable to the online pharmacy website is accurate,
				not anonymous, and has a logical nexus to a dispensing pharmacy located in the
				United States or the corporate or other legal business headquarters
				thereof.
							(H)The online
				pharmacy website, including any operator, content owner, or domain name
				registrant of the online pharmacy website, is not affiliated with, and does not
				own or control any other online pharmacy website that violates the requirements
				under this paragraph.
							(I)The online
				pharmacy website, including any operator, content owner, or domain name
				registrant of the online pharmacy website, is not affiliated with, and does not
				own or control, any other online pharmacy website that violates Federal or
				State laws and regulations applicable to pharmacy practice.
							(J)Information that
				would be considered protected health information under the regulations
				promulgated under section 264(c) of the Health Insurance Portability and
				Accountability Act of 1996 (commonly referred to as the HIPAA Privacy
				Rule) is transmitted by the online pharmacy website and each dispensing
				pharmacy affiliated with, or that dispenses, distributes, supplies, or provides
				prescription drugs on behalf of the online pharmacy website, in accordance with
				the requirements of such Act, including the use of Secure-Socket Layer or
				equivalent technology for the transmission of protected health information, and
				the online pharmacy website displays its privacy policy and that such policy
				complies with the requirements of the HIPAA Privacy Rule.
							(K)The online pharmacy website complies with
				other requirements as determined appropriate by the Secretary, in consultation
				with other Federal and State agencies responsible for regulating the practice
				of pharmacy, for purposes of implementing subparagraphs (A) through (J).
							(d)Process
						(1)ApplicationThe
				Secretary shall develop an application process through which an interested
				operator, content owner, or domain name registrant of an online pharmacy
				website may apply for inclusion on the Registry. Such an application shall be
				submitted in such form and manner as required by the Secretary and shall
				include, at a minimum, information to determine whether the online pharmacy
				website satisfies the criteria described under subsection (c). Neither the
				Secretary nor any private entity with whom a contract is entered into under
				subsection (e) shall charge a fee for submission of an application for listing
				on the Registry.
						(2)Identification
				without application
							(A)In
				generalThe Secretary shall take reasonable steps to identify
				online pharmacy websites for which no application has been submitted under
				paragraph (1) and evaluate whether these online pharmacy websites satisfy the
				criteria described under subsection (c).
							(B)Compliance
				confirmedIn cases where satisfaction of the criteria described
				under subsection (c) can be verified without the receipt of an application, an
				online pharmacy website that the Secretary determines to satisfy such criteria
				may be designated as a legitimate online pharmacy website and included on the
				Registry and the operator, content owner, or domain name registrant of such
				online pharmacy website shall be notified of such placement.
							(C)Additional
				information requiredIn cases where satisfaction of the criteria
				described under subsection (c) cannot be verified without additional
				information or some corrective action by the online pharmacy website operator,
				content owner, or domain name registrant, the online pharmacy website shall not
				be designated as a legitimate online pharmacy website or placed on the Registry
				until the additional information is received by the Secretary and the Secretary
				determines that all applicable and necessary corrective actions have been
				taken.
							(3)Regulations
				regarding application process
							(A)In
				generalNot later than 180 days after the date of the enactment
				of this section, the Secretary shall promulgate regulations—
								(i)to
				establish the timeframes applicable to informing online pharmacy website
				operators, content owners, or domain name registrants that submit an
				application under paragraph (1) of the acceptance or denial of such
				application;
								(ii)to address what
				information may be shared with or withheld from online pharmacy website
				operators, content owners, or domain name registrants that submit such an
				application regarding corrective actions that would need to be taken to
				establish compliance with the Registry requirements;
								(iii)to establish an appeal process giving
				online pharmacy website operators, content owners, or domain name registrants
				that submit such an application the ability to request a second review of the
				application to determine compliance with the Registry requirements;
								(iv)to establish a
				process giving a licensed pharmacy domiciled in the United States the ability
				to request a determination as to whether such pharmacy is an online
				pharmacy website for purposes of the Registry; and
								(v)to
				address other procedural matters regarding the receipt and evaluation of
				applications submitted under paragraph (1) as the Secretary determines
				necessary.
								(B)Limitation
				regarding appeals processThe appeals process established under
				subparagraph (A)(iii) shall in no case require the Secretary—
								(i)to
				disclose information that may impede an ongoing or potential criminal or
				regulatory investigation; or
								(ii)to provide an
				opportunity for appeal in cases where the Secretary determines, in the
				Secretary’s sole discretion, that the violation of a Registry requirement is
				materially significant, such a violation is not likely to be curable, or the
				applicant has engaged in a pattern of violations of Federal or State
				law.
								(4)Authority and
				process for removal from registry
							(A)In
				generalThe Secretary shall have the authority to remove an
				online pharmacy website from the Registry—
								(i)upon determination
				that the online pharmacy website is not in compliance with the criteria as
				established by this section;
								(ii)upon
				determination that the online pharmacy website was mistakenly included in the
				Registry; or
								(iii)for good cause
				as determined by the Secretary based on credible evidence.
								(B)ProcessIf
				the Secretary determines that an online pharmacy website shall be removed from
				the Registry under subparagraph (A), the Secretary shall provide notice to the
				operator, content owner, or domain name registrant of the online pharmacy
				website of the determination, the date of the removal of the website from the
				Registry, and the reasons for removal.
							(C)Regulations for
				appeal process
								(i)In
				generalThe Secretary shall promulgate regulations that provide
				the operator, content owner, or domain name registrant of an online pharmacy
				website removed from the Registry the ability to appeal the removal and to
				provide information to correct matters that served as basis for removal from
				the Registry. Such regulations shall provide a reasonable time period to
				correct the grounds for removal.
								(ii)Limitation
				regarding appeals processThe appeals process established under
				clause (i) shall in no case require the Secretary—
									(I)to disclose
				information that may impede an ongoing or potential criminal or regulatory
				investigation; or
									(II)to provide an
				opportunity for appeal in cases where the Secretary determines, in the
				Secretary’s sole discretion, that the violation of a Registry requirement is
				materially significant, such a violation is not likely to be curable, or the
				applicant has engaged in a pattern of violations of Federal or State
				law.
									(5)Re-inclusion on
				RegistryNothing in this
				section prohibits an interested operator, content owner, or domain name
				registrant of an online pharmacy website from applying under paragraph (1) for
				re-inclusion of the website on the Registry subsequent to the website’s removal
				from the Registry.
						(e)Contracts with
				private entities
						(1)In
				generalThe Secretary may enter into contracts with the United
				States National Association of Boards of Pharmacy or other private entities
				to—
							(A)review
				applications submitted under subsection (d)(1) and evaluate whether the online
				pharmacy website satisfies the criteria described under subsection (c);
							(B)on an ongoing
				basis, review and identify online pharmacy websites for which no application
				has been submitted under subsection (d)(1) and evaluate whether these online
				pharmacies satisfy the criteria described under subsection (c);
							(C)make
				recommendations to the Secretary as to whether an online pharmacy website,
				either through application or through identification under subparagraph (B),
				satisfies the criteria under subsection (c);
							(D)notify the Food
				and Drug Administration of online pharmacy websites that do not satisfy such
				criteria; and
							(E)provide services
				to maintain the Registry.
							(2)ContractingIn
				contracting with entities under this subsection, the Secretary—
							(A)may waive such
				provisions of the Federal Acquisition Regulation, except for provisions
				relating to confidentiality of information, as necessary for the efficient
				implementation of this subsection and for selecting such entities; and
							(B)shall select
				entities that have demonstrated a history of competency in reviewing,
				evaluating, and determining the legitimacy of online pharmacy websites, based
				on standards approved by the United States National Association of Boards of
				Pharmacy.
							(3)Terms of
				contractA contract with an entity under this subsection shall
				include such terms and conditions as specified by the Secretary, including the
				following:
							(A)The entity shall
				monitor the Internet on an ongoing basis in order to sufficiently maintain a
				current list of legitimate online pharmacy websites for consideration by the
				Secretary.
							(B)On at least a
				monthly basis, the entity shall submit to the Secretary an updated list of
				legitimate online pharmacy websites recommended for inclusion on the
				Registry.
							(f)Use of
				registry
						(1)Public
				availabilityThe Secretary shall—
							(A)make the Registry
				available to Internet advertising services, financial transaction providers,
				domain name registries, domain name registrars, other domain name authorities,
				information location tool service providers, and others as determined necessary
				and appropriate by the Secretary to promote public health and safety;
							(B)make the Registry
				available to consumers and other interested persons through publication on the
				Internet website of the Food and Drug Administration; and
							(C)specify the
				Registry criteria used to designate legitimate online pharmacy websites on the
				Internet website of the Food and Drug Administration.
							(2)Consumer
				educationThe Secretary shall—
							(A)engage in a
				campaign to educate consumers on the availability and use of the Registry to
				promote public health and safety through means as determined appropriate and
				necessary by the Secretary, which may include radio, television, print media,
				and Internet public service announcements; and
							(B)make consumer
				education materials available, on the Internet website of the Food and Drug
				Administration and in a consumer-friendly form and manner, regarding how to
				safely purchase drugs over the Internet.
							(g)Refusal of
				service; immunity
						(1)Refusal of
				serviceA domain name registry, domain name registrar, other
				domain name authority, financial transaction provider, information location
				tool service provider, or Internet advertising service, acting in good faith
				based on the Registry, may cease or refuse to provide services to an online
				pharmacy website that is not included on the Registry.
						(2)Immunity from
				liabilityIf an entity described in paragraph (1), including the
				directors, officers, employees, or agents of the entity, acting in good faith,
				ceases or refuses to provide services to an online pharmacy website that is not
				included on the Registry—
							(A)no cause of action
				may be brought under any Federal or State law against the entity for such
				cessation or refusal; and
							(B)no administrative
				proceeding may be instituted against the entity for such cessation or
				refusal.
							.
		5.Effective
			 dateThis Act (and the
			 amendments made by this Act) shall take effect on the date that is 180 days
			 after the date of enactment of this Act.
		
